Citation Nr: 0734041	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-00 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for skin cancer of the 
face and lipoma of the arm.

3.  Entitlement to service connection for an acquired 
psychiatric disorder to include post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel



INTRODUCTION

The veteran served on active duty from April 1965 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the benefits sought 
on appeal.

The issue of entitlement to service connection for an 
acquired psychiatric disorder to include PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have bilateral hearing loss.

2.  Skin cancer of the face and lipoma of the arm are not 
related to the veteran's service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

2.  Skin cancer of the face and lipoma of the arm were not 
incurred in or aggravated by active military service, to 
include exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112, 
1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connected claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from active duty.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations.  38 C.F.R. § 3.313(a).

A veteran who served in the Republic of Vietnam during the 
period from January 9, 1962 to May 7, 1975 is presumed to 
have been exposed during such service to certain herbicide 
agents (e.g., Agent Orange).  In the case of such a veteran, 
service connection for listed diseases will be presumed if 
they are manifest to a compensable degree within specified 
periods any time after service.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a)(6), 3.309(e).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

A.  Bilateral hearing loss

The evidence of record does not support the claim for service 
connection for bilateral hearing loss.  Service medical 
records show normal hearing on the veteran's entrance and 
separation examinations.  There is no evidence of treatment 
or a diagnosis of hearing loss during service.  The veteran's 
July 1969 separation examination showed normal clinical 
evaluation of the ears and drums.

Post service medical records are negative for complaints, 
treatment, or diagnosis of bilateral hearing loss.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for bilateral hearing loss; however, there 
is no medical evidence of record, which establishes that the 
veteran currently has this disability.  Under these facts, a 
"disability" for VA compensation benefit purposes is not 
shown to be present in this case.  In the absence of a 
current disability, as defined by governing law, the claim 
must be denied.

B.  Skin cancer of the face and lipoma of the arm

Service connection is not warranted for skin cancer of the 
face and lipoma of the arm.  Service medical records are 
negative for complaints, treatment, or diagnoses of skin 
cancer or lipoma of the arm.  The veteran's July 1969 
separation examination showed normal clinical evaluation of 
the skin.

VA treatment records show that in 2000 the veteran was 
treated for a recurrent lesion on his right elbow.  The 
lesion was referred to as a lipoma and sebaceous cyst.  In 
August 2000 the veteran had the cyst removed without 
complication from his right elbow.  In February 2003, the 
veteran had an excision of basal cell carcinoma of the nose 
without complications.  

There has also been no objective medical evidence submitted 
relating the veteran's basal cell carcinoma or lipoma of the 
arm to his period of service.  Furthermore, there were no 
complaints or findings of basal cell carcinoma or lipoma of 
the arm in the years immediately following service.  The 
first objective medical findings of basal cell carcinoma or 
lipoma did not occur until approximately 2000.  As such, 
there was a considerable length of time between the veteran's 
separation from service and his diagnoses of basal cell 
carcinoma and lipoma of the arm.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) 
[service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].

The veteran's basal cell carcinoma and lipoma of the arm are 
not listed diseases for which service connection can be 
granted based upon exposure to Agent Orange. Moreover, there 
has been no objective medical evidence submitted relating the 
veteran's basal cell carcinoma and lipoma of the arm to 
exposure to Agent Orange.

While the Board is sympathetic to the veteran's beliefs, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in July and September 2003 of the information and 
evidence needed to substantiate and complete a claim for 
service connection, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim.  VA 
informed the claimant of the need to submit all pertinent 
evidence in his possession.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.  The veteran was scheduled to give testimony at a 
Travel Board hearing in November 2005; however, he failed to 
appear. 

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).

In this case, the evidence does not show that the veteran has 
current hearing loss disability, has received post-service 
treatment for hearing loss disability, or manifested hearing 
loss disability within one year after his release from his 
active military service.  As for the skin cancer and lipoma, 
these were first shown decades after active military service, 
and there is no competent evidence that suggests they are 
related to any established event, injury, or disease in 
service.  The Board, therefore, concludes that the elements 
of 38 C.F.R. § 3.159(c)(4) are not met and examination is not 
required in this instance. 

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection.  There is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision despite VA's failure to provide more timely 
notice, as his claims for service connection are being 
denied; therefore, questions concerning the effective date 
and level of disability do not arise.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for skin cancer of the face 
and lipoma of the arm is denied.


REMAND

The matter of service connection for PTSD becomes intertwined 
with the issue of service connection for an acquired 
psychiatric condition and must be fully developed prior to 
appellate consideration.

The veteran contends that he has PTSD as a result of combat 
operations while serving in the Republic of Vietnam as a 
gunner's mate on a LCU 1475 operating on the rivers in 
Vietnam.  He contends that while in service he was assigned 
to the USS Ticonderoga and worked in the laundry for three 
years until he volunteered for survival training and was 
assigned to river boats as a gunner's mate at Dong Ha and Chu 
Lai.  He indicated that his boat was subjected to hostile 
fire especially along the Perfume River.  The RO did not 
attempt to verify the veteran's stressors.  

Accordingly, the case is REMANDED for the following action:

1.  Give the veteran the notice 
required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (as the degree of 
disability and effective date of the 
disability are part of a claim for 
service connection, VA has a duty to 
notify claimants of the evidence needed 
to prove those parts of the claim).  


2.  Attempt to verify the veteran's 
reported stressors.  If the record 
contains insufficient information to 
attempt verification, ask the veteran to 
provide the missing information.  If the 
veteran does not provide information 
sufficient to attempt stressor 
verification, the lack of sufficient 
information to verify the reported 
stressors should be documented in the 
claims folder.  

3.  Readjudicate the claim of entitlement 
to service connection for PTSD.  If the 
determination remains unfavorable to the 
veteran, issue a supplemental statement 
of the case and provide an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


